Citation Nr: 1200417	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  08-10 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to a rating in excess of 50 percent for depressive disorder, prior to January 13, 2009, and from March 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1971 to August 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2007 rating decision in which the RO denied a rating in excess of 50 percent for depressive disorder.  In October 2007, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in February 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2008.

In May 2009, the RO assigned a temporary 100 percent temporary total rating (TTR) for depressive disorder  for the period from January 13, 2009 through February 28, 2009, on the basis of hospitalization (as reflected in a May 2009 Supplemental SOC (SSOC), and reinstated the 50 percent rating  from March 1, 2009.  Hence, the characterization of the claim on appeal (as reflected on the title page). 

Following issuance of the May 2009 SSOC, additional medical evidence was associated with the claims file.  In July 2011, the Veteran's representative submitted waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2011).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  Pertinent to the May 2006 date of the claim for increase-and excluding the period for which the TTR was assigned-the Veteran's depressive disorder has been manifested by sleep disturbance, irritability, anxiety, depressed mood, social isolation, frequent periods of suicidal ideation and impaired impulse control requiring hospitalization and treatment, and an inability to establish and maintain effective relationships; collectively, these symptoms appear to suggest of occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a 70 percent, but no higher, rating for depressive disorder, prior to January 13, 2009, and from March 1, 2009, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126(a), 4.130, Diagnostic Code 9434 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a February 2007 pre-rating letter provided notice as to what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also specifically informed the Veteran to submit any evidence in his possession pertinent to the claim on appeal (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  In addition, the February 2007 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates.  

Post rating, a July 2008 letter set forth the criteria for higher ratings for psychiatric disability.  After issuance of the above-described notice, a November 2008 SSOC reflects readjudication of the claim for higher rating.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal. Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, post-service VA outpatient treatment records, and report of a March 2007 VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative, on his behalf.  The Board also finds that no further RO action on the claim, prior to appellate consideration, is needed.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R.       § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Historically, in a September 2005 rating decision, the RO granted service connection and assigned a 50 percent rating for depressive disorder, effective May 25, 2005.   The Veteran filed the instant claim for increased rating in May 2006.  As noted above, in May 2009, the RO assigned a TTR for the period from January 13, 2009 through February 28, 2009, and reinstated the 50 percent rating from March 1, 2009.

The RO assigned the 50 percent rating for the Veteran's depressive disorder under Diagnostic Code 9434.  However, psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130.

Under the General Rating Formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.'  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Considering the evidence of record in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a 70 percent, but no higher, rating is warranted from the May 11, 2006, date of claim for increase for depressive disorder through January 12, 2009, and from March 1, 2009.

VA treatment records reflect that the Veteran was hospitalized from January 2006 to May 2006 for depression with suicidal ideation.  It was noted that the hospitalization appeared to have been precipitated by psychosocial/housing issues.  A physician noted that the Veteran had multiple prior hospitalizations.  During hospitalization, the Veteran indicated that he had been married to his second wife for 32 years with 2 adult and 2 minor children.  It was noted that his relationships with his adult children were strained.

During the course of hospitalization, a treatment report dated in February 2006 reflects that, on mental status examination, the Veteran was adequately groomed, with appropriate thought content, no pressure of speech, loosening of associations, or flight of ideas.  His mood was euthymic and affect appropriate.  He denied suicidal or homicidal ideation at the time, as well as auditory or visual hallucinations.  No paranoia or delusions were noted.

The Veteran was discharged in May 2006, and there were no reports or instances of homicidal or suicidal gestures or ideations.  He was noted to be a cooperative patient who followed the treatment plan.

In September 2006, it was noted that the Veteran felt depressed and angry.  He reported decreased energy and concentration.  He was not currently living with his wife, but hoped to move back in with her.  He indicated that he had some passive death wishes, but no suicidal or homicidal ideation.  It was noted that the Veteran had poor insight and judgment.  A GAF score of 50 was indicated.

In December 2006, the Veteran was again hospitalized for depression and suicidal ideation.  The Veteran stated that he "could not take it anymore."  He reported having difficulties with his young daughter and with his father and father's wife, with whom he lived.  He admitted to thoughts of jumping in front of a car to "end it all."  He also indicated sleep disturbance and low energy.  On mental status examination, the Veteran was alert, oriented, pleasant, and cooperative.  His mood was depressed.  A GAF score of 50 was noted later in December 2006.

A March 2007 statement from a physician at the Bronx VA Medical Center (VAMC) noted that the Veteran had been under his care for major depression and that he was taking mirtazapine, trazodone, and divalproex.

On VA examination in March 2007, it was noted that the Veteran remained unemployed due to medical problems.  However, he also complained of difficulty concentrating, poor sleep, and increased sadness, which he believed adversely affected his ability to work.  He spent his time doing art in therapy and at home for approximately 3 to 4 hours per day.  Otherwise, he constructed models, took walks, and performed household chores.  He remained separated from his wife and lived with his father and stepmother.   He claimed that they were both verbally abusive toward him.  He described poor relationships with his adult children, but a better relationship with his younger children.  The Veteran indicated that he might reconcile with his wife.  

On mental status examination, the Veteran presented as casually dressed, adequately groomed, and oriented, with goal-directed and logical thoughts.  He reported seeing shadows and hearing whispering in his room.  He denied grandiose or paranoid delusions.  However, the examiner noted that he did have some paranoid ideation, in that he believed that the people he lived with were trying to drive him "out of his mind."  He noted that he had been previously hospitalized for suicidal ideation, but denied current thoughts.  The Veteran did admit to some checking rituals, in that he checked the stove a few times per week.  He also admitted to daily periods of anxiety lasting for hours at a time.  He denied problems with impulse control, but did endorse poor sleep.  The Veteran also indicated that he was socially isolated, had diminished concentration, memory lapses, anhedonia, and low energy.  He claimed that his symptoms had worsened in that he was more isolative, more fearful, more paranoid, and had overall social anxiety.  A diagnosis of major depressive disorder with a history of alcohol, cocaine, and marijuana abuse was noted, along with a GAF score of 46.  

An April 2007 VA outpatient treatment report reflects the assignment of a GAF score of 75.

VA treatment records reflect that the Veteran was admitted again in June 2007 for increasing depressive symptoms.  He reported that he saw himself "going downhill" unless he was admitted.  When it was suggested that he seek treatment outside the facility, the Veteran was noted to have to become very anxious, begging for admission, and stating that he could not handle all of his stressors.  He denied current suicidal or homicidal ideation, hallucinations, delusions, or manic symptoms.  A diagnosis of major depression, without psychotic features, and GAF score of 30 was noted.  The Veteran was discharged in July 2007, and a GAF score of 60 was indicated.

A September 2007 report notes that the Veteran was unemployed, living with his father and stepmother, and complained that life at home had become intolerable.  He admitted to thoughts of "breaking both of their necks" and decided to check himself in to the hospital.  He reported that they were "getting into his head" but the examiner noted that this did not seem to be suggestive of auditory hallucinations.    The Veteran also reported symptoms of depressed mood, poor sleep, poor appetite, and decreased energy.  A diagnosis of major depression and GAF score of 30 was assigned.

As noted above, the Veteran was hospitalized in January 2009 because of fear of loss of control of his temper toward his wife and at-home children.  He was feeling agitated and on edge, sad, helpless, and frustrated.  Longstanding conflict with his wife was indicated.  He noted that he felt that he might have the potential for violence, although he denied a history of violence.

Additional mental health treatment notes through 2010 reflect that the Veteran participated in art therapy.  It was noted that he used art therapy as a meant to channel his stressors.  In February 2010, it was noted that the Veteran's mood was euthymic with no suicidal thoughts.  

In a July 2011 statement, a VA social worker noted that the Veteran had been treated in the outpatient mental health clinic.  It was noted that the Veteran regularly saw a psychiatrist and was seen by him for individual psychotherapy.  The social worker indicated that the Veteran's prominent depressive symptoms included irritability, insomnia, and recurrent suicidal ideation.  

Collectively, the aforementioned medical evidence reflects that, since the May 2006 date of claim for increase and before and after the Veteran's period of psychiatric hospitalization in January and February 2009, the Veteran's depressive disorder has been manifested by sleep disturbance, irritability, paranoia, anxiety, difficulty adapting to stressful circumstances, depressed mood, social isolation, frequent periods of suicidal ideation and impaired impulse control requiring hospitalization and treatment, and an inability to establish and maintain effective relationships, in particular with members of his family.  Accordingly, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, his depressive disorder has more nearly approximated the criteria for a 70 percent, but no higher, rating.

While the Veteran does not demonstrate all of the symptoms associated with the 70 percent rating criteria, the Board emphasizes that the symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board concludes that the Veteran's overall symptomatic picture, to particularly include frequent periods of suicidal ideation, social isolation, conflicts with family members, disturbance of motivation and mood, and difficulty in adapting to stressful circumstances, results in inability to establish and maintain effective relationships, consistent with a 70 percent disability rating.  

At no point pertinent to the May 2006 claim for increase has the Veteran's overall depressive disorder symptomatology met the criteria for the maximum 100 percent rating.  In this regard, the medical evidence does not show the Veteran to have gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name; or other symptoms that are characteristic of a 100 percent rating.  Rather, the Veteran has been described as alert and fully oriented, showing appropriate behavior, generally having no indications of psychotic hallucinations or delusions, and having no impairment in sense of perception, no psychosis or psychotic phenomena, ability to maintain hygiene, and the ability to perform activities of daily living.

The Board further finds that no GAF score assigned, alone, provides a basis for assigning the maximum, 100 percent rating for depressive disorder.  As noted above, the Veteran has been assigned the following GAF scores:  50 in September and December 2006, 46 on VA examination in March 2007, 75 in April 2007, 30 upon hospitalization in June 2006 and 60 upon discharge, and 30 in September 2007.  

According to DSM-IV, a GAF score ranging from 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF cores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores between 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

In this case, the GAF scores of 60 and 75 clearly reflect even less impairment than that contemplated in the current 70 percent rating; hence, this score provides no basis for a higher rating.  Moreover, the GAF scores of 46 and 50, reflecting serious symptomatology, appear to suggest a level of impairment consistent with that contemplated in the 70 percent rating.

The Board acknowledges that the lowest GAF score of 30 may, conceivably, suggest more significant impairment than what is contemplated in the assigned 70 percent rating assigned.  According to the DSM-IV, scores ranging from 21 to 30 are indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  However, the Board notes the symptoms shown, as noted above, simply are not among those identified in the DSM-IV as the basis for such a score.  There is no evidence of symptoms of considerable influence by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas, or comparable symptoms.  The Board also points out that these scores appear to be associated with admission for treatment, and were greatly improved upon discharge.

Accordingly, the Board finds that, pertinent to the May 2006 claim for increase-and excluding the period for which the TTR was assigned-the psychiatric disability picture resulting from his service-connected depressive disorder has more nearly approximated the criteria for a 70 percent, rather than the 100 percent, rating.  See 38 C.F.R. § 4.7.

The Board has favorably applied the benefit-of-the-doubt doctrine in reaching the decision to award the next higher, 70 percent, rating, prior to January 13, 2009 and from March 1, 2009, but finds that the preponderance of the evidence is against assignment of any higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56(1990).



ORDER

A 70 percent rating for depressive disorder, prior to January 13, 2009, and from March 1, 2009, is granted, subject to the legal authority governing the payment of VA compensation.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


